Citation Nr: 1044441	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  05-10 327	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to service connection for residuals of right foot 
injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1980 to 
April 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating action by the above 
referenced RO.  This case was previously before the Board in May 
2009 and Remanded for additional development and readjudication.  

FINDING OF FACT

The Veteran's in-service right heel injury was acute and 
transitory and a continuing disability was not then present.  His 
current right foot disorder, diagnosed as right foot 
sprain/calcaneal spur, is not shown to have developed as a result 
of an established event, injury, or disease during service.

CONCLUSION OF LAW

Residuals of a right foot injury to include right foot 
sprain/calcaneal spur were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where there 
is a chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997); Hickson v. West, 12 Vet. App. 
247, 253 (lay evidence of in-service incurrence is sufficient in 
some circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of 
record in a case with respect to benefits under laws administered 
by the Secretary, when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background and Analysis 

The Veteran contends that he fractured his right foot while in 
service and that he continues to suffer from residuals of that 
injury.  He maintains that he broke his foot during basic 
training and was treated with a gel cast and crutches at the 
Dwight D. Eisenhower Army Medical Center (DDEAMC) for the period 
from February 1980 to April 1980.

However, service treatment records (STRs) fail to reveal any 
significant right foot injuries.  There are however inpatient 
treatment records from DDEAMC which show the Veteran was 
hospitalized in March 1980 for acute viral bronchitis.  Nursing 
notes at that time show he also reported a history of pulled 
tendons in the right heel, but there was no specific mention of a 
fracture.  There was also no evidence of additional follow-up 
evaluation, which would provide a basis for a current diagnosis 
of a chronic right foot disorder.  

The paucity of evidence of in-service incurrence is not, however, 
the only shortcoming in this claim, as there are no medical 
records immediately subsequent to service that contain a 
diagnosis of any pertinent right foot disorder.  In fact, the 
first pertinent post-service evidence of record is a May 2000 VA 
outpatient treatment record, 20 years after his discharge from 
service.  At that time the Veteran was primarily seeking 
treatment for unrelated low back pain.  At that time he gave a 
history of fractured right foot in 1980 during basic training 
with a reinjury in 1999 after falling and breaking several bones 
in the same foot.  

Other post-service treatment records show additional right foot 
injuries.  An entry dated June 2001 shows the Veteran was 
evaluated for right foot injury after dropping a motorcycle or 
heavy object on his foot.  X-rays were negative for fracture.  
The clinical assessment was right foot contusion versus fracture.  
The examiner noted the Veteran's history of an old compound right 
foot fracture two years prior.  Bone scan findings were 
consistent with fracture of the right second metatarsal.  In 
September 2002, the Veteran was evaluated for a lump on the side 
of the right foot.  The clinical impression was resolving 
hematoma or fluid from minor injury below the right ankle.  A 
more recent treatment record dated in 2003, shows the Veteran 
underwent excision of a right foot cyst.  None of the examiners 
indicated that any of these findings first began during military 
service.  

The remaining VA outpatient treatment records dated between 2003 
and 2005, show the Veteran received periodic treatment for 
continued right foot complaints and symptoms, but again do not 
otherwise establish a nexus between any diagnosed disorder and 
military service.  

In July 2010, the Veteran underwent additional VA examination to 
determine the nature and severity of any right foot disorder and 
to obtain an opinion as to its etiology.  The examiner reviewed 
the claims file in its entirety, took a detailed history of 
symptoms, the Veteran's medical history, and clinical findings 
from the various treating physicians.  The clinical impression 
was right foot sprain/calcaneal spur.  The examiner concluded the 
Veteran's right foot condition was not related to events that 
occurred in military service.  He explained that there were no 
military STRs indicating a fracture and the Veteran was unable to 
state what part of the foot was broken.  While the Veteran did 
indicate the lateral aspect was painful after separation, there 
was no X-ray or bone scan evidence of fractures of the 4th and 
5th metatarsals.  However, the Veteran did have two documented 
fractures of the second and third metatarsals after separation as 
well as an excision of a cyst.  This examination report provides 
an opinion, consistent with the Veteran's medical history and 
uncontroverted by any other medical evidence of record.  

Here, the Board is unable to attribute the post-service 
development of the Veteran's current right foot disorder to 
service.  The record does not show that any right foot 
symptomatology, first documented in 2000 was manifested prior to 
that date and during those intervening years he did not complain 
of or receive treatment for any symptoms referable to his right 
foot, including as a residual of the claimed injury he had 
earlier sustained in service.  That is to say, he has failed to 
show continuity of symptomatology during those intervening years 
after his service had ended before the recurrence of relevant 
pathology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 495-96 (1997).

Moreover, such a long span between the conclusion of his military 
service and the onset of his symptoms after service, and 
particularly only after an additional injury, is probative 
evidence against his claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim); Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  In addition, the 
record is negative for a medical opinion linking any right foot 
disorder to service.  See Hickson, supra.  

Finally, in reaching the above conclusions, the Board has not 
overlooked the Veteran's contentions, his complaints to 
healthcare providers, or his written statements.  As to his 
assertions that he also sustained a right foot fracture during 
service, the Board acknowledges that he is competent to give 
evidence about what he sees and feels; for example, he is 
competent to report acute injury.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However with the exception of 
pulled tendons in the right heel, the STRs do not address any 
additional complaints or symptoms consistent with a fracture.  
Instead the Board finds it much more reasonable to conclude that 
any injury was acute and transitory, given that the STRs note no 
description of the fracture that he now describes, and post-
service medical records are negative for complaints, findings, or 
treatment of a right foot disorder, for at least 20 years after 
active duty.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a 
veteran's version of events from the past may be of limited 
credibility and probative value in the absence of medical records 
showing treatment for the claimed disorder).  

Moreover, as a layperson who lacks medical training and 
expertise, the Veteran cannot provide a competent opinion on a 
matter as complex as to the etiology of his current right foot 
disorder and its relationship to service.  His contentions are 
not statements merely about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis, but rather 
clearly fall within the realm of requiring medical expertise, 
which he simply does not have.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (lay testimony is competent to establish the 
presence of observable symptomatology that is not medical in 
nature).  

Therefore, the Veteran's opinion, to the extent it is to be 
accorded some probative value, is far outweighed by the STRs, 
which are entirely negative for pertinent complaints and symptoms 
of a right foot fracture, and by the post-service medical 
reports, which are silent for any complaints or treatment for 
decades after the Veteran's separation from service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, for these reasons, the preponderance of the evidence 
is against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).



Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their claim 
for VA benefits, as codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 
23,353 (April 30, 2008).  This notice must be provided prior to 
an initial decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in February 2003 and June 2004, the RO informed 
the Veteran of its duty to assist him in substantiating his claim 
under the VCAA, and the effect of this duty upon his claim.  
These letters also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as to 
such notice does not arise in this case.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of his claim.  Relevant in-service and 
post-service treatment reports are of record and the Veteran was 
afforded VA examination in July 2010.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr supra.  The 
Board finds that the VA examination is more than adequate, as it 
reflects a full review of all medical evidence of record, is 
supported by sufficient detail, and refers to specific documents 
and medical history as well as the Veteran's service history to 
support the conclusions reached.  

VA has satisfied its duty to assist the Veteran in apprising him 
as to the evidence needed, and in obtaining evidence pertinent to 
his claim under the VCAA.  No useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  



Thus, the Board concludes that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, 
supra.  

ORDER

Service connection for residuals of right foot injury is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


